Exhibit 10.3

AMENDMENT TO EMPLOYMENT AGREEMENT

Between DSP Group, Inc. (“Parent”), DSP Group, Ltd. (the “Company”) and David
Dahan (the “Executive”). Effective date of this amendment is March 5, 2013.

Executive entered into an employment agreement with the Company, effective
February 1, 2012 (the employment agreement and this amendment hereto hereinafter
collectively referred to as the “Employment Agreement”). The Employment
Agreement is hereby amended as follows:

1. Section 3c of the Employment Agreement is amended and restated as follows:

The Company will be entitled to terminate your employment without prior
notification in the following cases: (a) your willful and continued failure to
substantially perform your duties with the Company or Parent (other than such
failure resulting from your incapacity due to physical or mental illness) after
there is delivered to you by the Board of Directors of Parent (the “Board”) a
written demand for substantial performance which sets forth in detail the
specific respects in which it believes you have not substantially performed your
duties; (b) your willfully engaging in gross misconduct which is materially and
demonstrably injurious to the Company or Parent; or (c) your committing a felony
or an act of fraud against the Company or Parent.

No act, or failure to act, by you shall be considered “willful” if done, or
omitted to be done, by you in good faith and in your reasonable belief that your
act or omission was in the best interest of the Company or Parent and/or
required by applicable law.

2. For purposes of the Employment Agreement, Executive shall not be deemed to
have been terminated pursuant to Section 3c unless and until there shall have
been delivered to Executive a copy of a resolution duly adopted by the
affirmative vote of not less than two-thirds of the entire membership of the
Board at a meeting of the Board called and held for that purpose (after
reasonable notice to and an opportunity for Executive, together with Executive’s
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board, Executive was guilty of conduct set forth in Section 3c and
specifying the particulars thereof in detail.

3. This amendment to the Employment Agreement shall be binding upon Parent, the
Company and their successors and assigns, if any.

4. All terms and conditions of the Employment Agreement, other than amended
hereby, shall remain in full force and effect.

 

/s/ Ofer Elyakim

     

/s/ David Dahan

DSP Group, Inc.       David Dahan

/s/ Dror Levy

      DSP Group, Ltd.      